 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
          HALEY CAMILE FREEDMAN,                     Case No. 2:18-cv-01913-JVS (GJSx)
11
                      Plaintiff,                      STIPULATED PROTECTIVE
12
                                                      ORDER
                v.
13
                                                     Hon. James V. Selna
          RYDE STUDIOS, LLC dba RYDE                 Presiding Judge
14        STUDIO and dba KAT&BARE, a
          California limited liability company;      Hon. Gail J. Standish
15        NICOLAS GIBBS, an individual;              Magistrate Judge
          RICHARD D’ALESSIO, an
16        individual; BECKY TAHEL                    Action Filed:         March 7, 2018
          BORDO, an individual; and DOES 1           Discovery Cutoff:     March 4, 2019
17        through 10,
                                                     Trial Date:             Sept. 10, 2019
18                    Defendant.
19
     1.       A. PURPOSES AND LIMITATIONS
20
              Discovery in this action is likely to involve production of confidential,
21
     proprietary or private information for which special protection from public
22
     disclosure and from use for any purpose other than prosecuting this litigation may
23
     be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
24
     enter the following Stipulated Protective Order. The parties acknowledge that this
25
     Order does not confer blanket protections on all disclosures or responses to
26
     discovery and that the protection it affords from public disclosure and use extends
27

28
 1   only to the limited information or items that are entitled to confidential treatment
 2   under the applicable legal principles.
 3         B. GOOD CAUSE STATEMENT
 4         This action is likely to involve trade secrets, customer, vendor, and pricing
 5   lists and other valuable research, development, commercial, financial, technical
 6   and/or proprietary information for which special protection from public disclosure
 7   and from use for any purpose other than prosecution of this action is warranted.
 8   Such confidential and proprietary materials and information consist of, among other
 9   things, confidential business or financial information, information regarding
10   confidential business practices, or other confidential research, development, or
11   commercial information (including information implicating privacy rights of third
12   parties), information otherwise generally unavailable to the public, or which may be
13   privileged or otherwise protected from disclosure under state or federal statutes,
14   court rules, case decisions, or common law. Accordingly, to expedite the flow of
15   information, to facilitate the prompt resolution of disputes over confidentiality of
16   discovery materials, to adequately protect information the parties are entitled to keep
17   confidential, to ensure that the parties are permitted reasonable necessary uses of
18   such material in preparation for and in the conduct of trial, to address their handling
19   at the end of the litigation, and serve the ends of justice, a protective order for such
20   information is justified in this matter. It is the intent of the parties that information
21   will not be designated as confidential for tactical reasons and that nothing be so
22   designated without a good faith belief that it has been maintained in a confidential,
23   non-public manner, and there is good cause why it should not be part of the public
24   record of this case.
25         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
26           The parties further acknowledge, as set forth in Section 12.3, below, that this
27   Stipulated Protective Order does not entitle them to file confidential information
28   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
 1   and the standards that will be applied when a party seeks permission from the court
 2   to file material under seal.
 3         There is a strong presumption that the public has a right of access to judicial
 4   proceedings and records in civil cases. In connection with non-dispositive motions,
 5   good cause must be shown to support a filing under seal. See Kamakana v. City and
 6   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
 7   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
 8   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
 9   require good cause showing), and a specific showing of good cause or compelling
10   reasons with proper evidentiary support and legal justification, must be made with
11   respect to Protected Material that a party seeks to file under seal. The parties’ mere
12   designation of Disclosure or Discovery Material as “CONFIDENTIAL” or
13   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” does not—without
14   the submission of competent evidence by declaration, establishing that the material
15   sought to be filed under seal qualifies as confidential, privileged, or otherwise
16   protectable—constitute good cause.
17         Further, if a party requests sealing related to a dispositive motion or trial, then
18   compelling reasons, not only good cause, for the sealing must be shown, and the
19   relief sought shall be narrowly tailored to serve the specific interest to be protected.
20   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
21   each item or type of information, document, or thing sought to be filed or introduced
22   under seal in connection with a dispositive motion or trial, the party seeking
23   protection must articulate compelling reasons, supported by specific facts and legal
24   justification, for the requested sealing order. Again, competent evidence supporting
25   the application to file documents under seal must be provided by declaration.
26         Any document that is not confidential, privileged, or otherwise protectable in
27   its entirety will not be filed under seal if the confidential portions can be redacted.
28   If documents can be redacted, then a redacted version for public viewing, omitting
 1   only the confidential, privileged, or otherwise protectable portions of the document,
 2   shall be filed. Any application that seeks to file documents under seal in their
 3   entirety should include an explanation of why redaction is not feasible.
 4   2.     DEFINITIONS
 5          2.1    Action: this pending federal lawsuit.
 6          2.2    Challenging Party: a Party or Non-Party that challenges the
 7   designation of information or items under this Order.
 8          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 9   how it is generated, stored or maintained) or tangible things that qualify for
10   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
11   the Good Cause Statement.
12          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
13   their support staff).
14          2.5    Designating Party: a Party or Non-Party that designates information or
15   items that it produces in disclosures or in responses to discovery as
16   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
17   ONLY.”
18          2.6    Disclosure or Discovery Material: all items or information, regardless
19   of the medium or manner in which it is generated, stored, or maintained (including,
20   among other things, testimony, transcripts, and tangible things), that are produced or
21   generated in disclosures or responses to discovery in this matter.
22          2.7    Expert: a person with specialized knowledge or experience in a matter
23   pertinent to the litigation who has been retained by a Party or its counsel to serve as
24   an expert witness or as a consultant in this Action.
25          2.8    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
26   Information or Items: extremely sensitive “Confidential Information or Items,”
27   disclosure of which to another Party or Non-Party would create a substantial risk of
28   serious harm that could not be avoided by less restrictive means.
 1         2.9    House Counsel: attorneys who are employees of a party to this Action.
 2   House Counsel does not include Outside Counsel of Record or any other outside
 3   counsel.
 4         2.10 Non-Party: any natural person, partnership, corporation, association or
 5   other legal entity not named as a Party to this action.
 6         2.11 Outside Counsel of Record: attorneys who are not employees of a
 7   party to this Action but are retained to represent or advise a party to this Action and
 8   have appeared in this Action on behalf of that party or are affiliated with a law firm
 9   that has appeared on behalf of that party, and includes support staff.
10         2.12 Party: any party to this Action, including all of its officers, directors,
11   employees, consultants, retained experts, and Outside Counsel of Record (and their
12   support staffs).
13         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
14   Discovery Material in this Action.
15         2.14 Professional Vendors: persons or entities that provide litigation
16   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
17   demonstrations, and organizing, storing, or retrieving data in any form or medium)
18   and their employees and subcontractors.
19         2.15 Protected Material: any Disclosure or Discovery Material that is
20   designated as “CONFIDENTIAL” OR “HIGHLY CONFIDENTIAL –
21   ATTORNEYS’ EYES ONLY.”
22         2.16 Receiving Party: a Party that receives Disclosure or Discovery
23   Material from a Producing Party.
24
     3.    SCOPE
           The protections conferred by this Stipulation and Order cover not only
25
     Protected Material (as defined above), but also (1) any information copied or
26
     extracted from Protected Material; (2) all copies, excerpts, summaries, or
27

28
 1   compilations of Protected Material; and (3) any testimony, conversations, or
 2   presentations by Parties or their Counsel that might reveal Protected Material.
 3         Any use of Protected Material at trial shall be governed by the orders of the
 4   trial judge. This Order does not govern the use of Protected Material at trial.
 5   4.    DURATION
 6         Once a case proceeds to trial, information that was designated as
 7   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
 8   as an exhibit at trial becomes public and will be presumptively available to all
 9   members of the public, including the press, unless compelling reasons supported by
10   specific factual findings to proceed otherwise are made to the trial judge in advance
11   of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
12   showing for sealing documents produced in discovery from “compelling reasons”
13   standard when merits-related documents are part of court record). Accordingly, the
14   terms of this protective order do not extend beyond the commencement of the trial.
15   5.    DESIGNATING PROTECTED MATERIAL
16         5.1    Exercise of Restraint and Care in Designating Material for Protection.
17   Each Party or Non-Party that designates information or items for protection under
18   this Order must take care to limit any such designation to specific material that
19   qualifies under the appropriate standards. The Designating Party must designate for
20   protection only those parts of material, documents, items or oral or written
21   communications that qualify so that other portions of the material, documents, items
22   or communications for which protection is not warranted are not swept unjustifiably
23   within the ambit of this Order.
24         Mass, indiscriminate or routinized designations are prohibited. Designations
25   that are shown to be clearly unjustified or that have been made for an improper
26   purpose (e.g., to unnecessarily encumber the case development process or to impose
27   unnecessary expenses and burdens on other parties) may expose the Designating
28   Party to sanctions.
 1         If it comes to a Designating Party’s attention that information or items that it
 2   designated for protection do not qualify for protection, that Designating Party must
 3   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 4         5.2      Manner and Timing of Designations. Except as otherwise provided in
 5   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 6   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 7   under this Order must be clearly so designated before the material is disclosed or
 8   produced.
 9         Designation in conformity with this Order requires:
10               (a) for information in documentary form (e.g., paper or electronic
11   documents, but excluding transcripts of depositions or other pretrial or trial
12   proceedings), that the Producing Party affix at a minimum, the legend
13   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
14   ONLY” to each page that contains protected material. If only a portion of the
15   material on a page qualifies for protection, the Producing Party also must clearly
16   identify the protected portion(s) (e.g., by making appropriate markings in the
17   margins).
18         A Party or Non-Party that makes original documents available for inspection
19   need not designate them for protection until after the inspecting Party has indicated
20   which documents it would like copied and produced. During the inspection and
21   before the designation, all of the material made available for inspection shall be
22   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
23   documents it wants copied and produced, the Producing Party must determine which
24   documents, or portions thereof, qualify for protection under this Order. Then,
25   before producing the specified documents, the Producing Party must affix the
26   appropriate legend (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
27   ATTORNEYS’ EYES ONLY”) to each page that contains Protected Material. If
28   only a portion of the material on a page qualifies for protection, the Producing Party
 1   also must clearly identify the protected portion(s) (e.g., by making appropriate
 2   markings in the margins).
 3               (b) for testimony given in depositions that the Designating Party identifies
 4   the Disclosure or Discovery Material on the record, before the close of the
 5   deposition all protected testimony.
 6               (c) for information produced in some form other than documentary and
 7   for any other tangible items, that the Producing Party affix in a prominent place on
 8   the exterior of the container or containers in which the information is stored the
 9   legend “CONFIDENTIAL” OR “HIGHLY CONFIDENTIAL – ATTORNEYS’
10   EYES ONLY.” If only a portion or portions of the information warrants protection,
11   the Producing Party, to the extent practicable, shall identify the protected portion(s).
12         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
13   failure to designate qualified information or items does not, standing alone, waive
14   the Designating Party’s right to secure protection under this Order for such material.
15   Upon timely correction of a designation, the Receiving Party must make reasonable
16   efforts to assure that the material is treated in accordance with the provisions of this
17   Order.
18   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
19         6.1      Timing of Challenges. Any Party or Non-Party may challenge a
20   designation of confidentiality at any time that is consistent with the Court’s
21   Scheduling Order.
22         6.2      Meet and Confer. The Challenging Party shall initiate the dispute
23   resolution process under Local Rule 37.1 et seq.
24         6.3      The burden of persuasion in any such challenge proceeding shall be on
25   the Designating Party. Frivolous challenges, and those made for an improper
26   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
27   parties) may expose the Challenging Party to sanctions. Unless the Designating
28   Party has waived or withdrawn the confidentiality designation, all parties shall
 1   continue to afford the material in question the level of protection to which it is
 2   entitled under the Producing Party’s designation until the Court rules on the
 3   challenge.
 4

 5   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 6         7.1      Basic Principles. A Receiving Party may use Protected Material that is
 7   disclosed or produced by another Party or by a Non-Party in connection with this
 8   Action only for prosecuting, defending or attempting to settle this Action. Such
 9   Protected Material may be disclosed only to the categories of persons and under the
10   conditions described in this Order. When the Action has been terminated, a
11   Receiving Party must comply with the provisions of section 13 below (FINAL
12   DISPOSITION).
13         Protected Material must be stored and maintained by a Receiving Party at a
14   location and in a secure manner that ensures that access is limited to the persons
15   authorized under this Order.
16         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
17   otherwise ordered by the court or permitted in writing by the Designating Party, a
18   Receiving Party may disclose any information or item designated
19   “CONFIDENTIAL” only to:
20               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
21   well as employees of said Outside Counsel of Record to whom it is reasonably
22   necessary to disclose the information for this Action;
23               (b) the officers, directors, and employees (including House Counsel) of
24   the Receiving Party to whom disclosure is reasonably necessary for this Action;
25               (c) Experts (as defined in this Order) of the Receiving Party to whom
26   disclosure is reasonably necessary for this Action and who have signed the
27   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
28               (d) the court and its personnel;
 1               (e) court reporters and their staff;
 2               (f) professional jury or trial consultants, mock jurors, and Professional
 3   Vendors to whom disclosure is reasonably necessary for this Action and who have
 4   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 5               (g) the author or recipient of a document containing the information or a
 6   custodian or other person who otherwise possessed or knew the information;
 7               (h) during their depositions, witnesses, and attorneys for witnesses, in the
 8   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 9   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
10   not be permitted to keep any confidential information unless they sign the
11   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
12   agreed by the Designating Party or ordered by the court. Pages of transcribed
13   deposition testimony or exhibits to depositions that reveal Protected Material may
14   be separately bound by the court reporter and may not be disclosed to anyone except
15   as permitted under this Stipulated Protective Order; and
16               (i) any mediator or settlement officer, and their supporting personnel,
17   mutually agreed upon by any of the parties engaged in settlement discussions.
18

19         7.3      Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
20   ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
21   writing by the Designating Party, a Receiving Party may disclose any information or
22   item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only
23   to:
24         (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
25   employees of said Outside Counsel of Record to whom it is reasonably necessary to
26   disclose the information for this litigation and who have signed the
27   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
28   A;
 1         (b) Experts of the Receiving Party (1) to whom disclosure is reasonably
 2   necessary for this litigation, (2) who have signed the “Acknowledgment and
 3   Agreement to Be Bound” (Exhibit A), and (3) as to whom the procedures set forth in
 4   paragraph 7.4(a)(2), below, have been followed;
 5         (c) the court and its personnel;
 6         (d) court reporters and their staff, professional jury or trial consultants, and
 7   Professional Vendors to whom disclosure is reasonably necessary for this litigation
 8   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
 9   A); and
10         (e) the author or recipient of a document containing the information or a
11   custodian or other person who otherwise possessed or knew the information.
12         7.4    Procedures for Approving or Objecting to Disclosure of “HIGHLY
13   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items to House
14   Counsel or Experts.
15         (a)(1) Unless otherwise ordered by the court or agreed to in writing by the
16   Designating Party, a Party that seeks to disclose to House Counsel any information
17   or item that has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’
18   EYES ONLY” pursuant to paragraph 7.3(b) first must make a written request to the
19   Designating Party that (1) sets forth the full name of the House Counsel and the city
20   and state of his or her residence, and (2) describes the House Counsel’s current and
21   reasonably foreseeable future primary job duties and responsibilities in sufficient
22   detail to determine if House Counsel is involved, or may become involved, in any
23   competitive decision-making.
24         (a)(2) Unless otherwise ordered by the court or agreed to in writing by the
25   Designating Party, a Party that seeks to disclose to an Expert (as defined in this
26   Order) any information or item that has been designated “HIGHLY
27   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY
28   CONFIDENTIAL – SOURCE CODE”] pursuant to paragraph 7.3(c) first must
 1   make a written request to the Designating Party that (1) identifies the general
 2   categories of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
 3   [Optional: or “HIGHLY CONFIDENTIAL – SOURCE CODE”] information that
 4   the Receiving Party seeks permission to disclose to the Expert, (2) sets forth the full
 5   name of the Expert and the city and state of his or her primary residence, (3)
 6   attaches a copy of the Expert’s current resume, (4) identifies the Expert’s current
 7   employer(s), (5) identifies each person or entity from whom the Expert has received
 8   compensation or funding for work in his or her areas of expertise or to whom the
 9   expert has provided professional services, including in connection with a litigation,
10   at any time during the preceding five years, and (6) identifies (by name and number
11   of the case, filing date, and location of court) any litigation in connection with which
12   the Expert has offered expert testimony, including through a declaration, report, or
13   testimony at a deposition or trial, during the preceding five years.
14         (b) A Party that makes a request and provides the information specified in the
15   preceding respective paragraphs may disclose the subject Protected Material to the
16   identified House Counsel or Expert unless, within 14 days of delivering the request,
17   the Party receives a written objection from the Designating Party. Any such
18   objection must set forth in detail the grounds on which it is based.
19         (c) A Party that receives a timely written objection must meet and confer with
20   the Designating Party (through direct voice to voice dialogue) to try to resolve the
21   matter by agreement within seven days of the written objection. If no agreement is
22   reached, the Party seeking to make the disclosure to House Counsel or the Expert
23   may file a motion as provided in Local Civil Rule 7 (and in compliance with Local
24   Civil Rule 79-5, if applicable) seeking permission from the court to do so. Any such
25   motion must describe the circumstances with specificity, set forth in detail the
26   reasons why the disclosure to House Counsel or the Expert is reasonably necessary,
27   assess the risk of harm that the disclosure would entail, and suggest any additional
28   means that could be used to reduce that risk. In addition, any such motion must be
 1   accompanied by a competent declaration describing the parties’ efforts to resolve
 2   the matter by agreement (i.e., the extent and the content of the meet and confer
 3   discussions) and setting forth the reasons advanced by the Designating Party for its
 4   refusal to approve the disclosure.
 5         In any such proceeding, the Party opposing disclosure to House Counsel or
 6   the Expert shall bear the burden of proving that the risk of harm that the disclosure
 7   would entail (under the safeguards proposed) outweighs the Receiving Party’s need
 8   to disclose the Protected Material to its House Counsel or Expert.
 9

10   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
11         IN OTHER LITIGATION
12         If a Party is served with a subpoena or a court order issued in other litigation
13   that compels disclosure of any information or items designated in this Action as
14   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
15   ONLY,” that Party must:
16             (a) promptly notify in writing the Designating Party. Such notification
17   shall include a copy of the subpoena or court order;
18             (b) promptly notify in writing the party who caused the subpoena or order
19   to issue in the other litigation that some or all of the material covered by the
20   subpoena or order is subject to this Protective Order. Such notification shall include
21   a copy of this Stipulated Protective Order; and
22             (c) cooperate with respect to all reasonable procedures sought to be
23   pursued by the Designating Party whose Protected Material may be affected.
24         If the Designating Party timely seeks a protective order, the Party served with
25   the subpoena or court order shall not produce any information designated in this
26   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
27   EYES ONLY” before a determination by the court from which the subpoena or
28   order issued, unless the Party has obtained the Designating Party’s permission. The
 1   Designating Party shall bear the burden and expense of seeking protection in that
 2   court of its confidential material and nothing in these provisions should be construed
 3   as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
 4   directive from another court.
 5   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 6         PRODUCED IN THIS LITIGATION
 7             (a) The terms of this Order are applicable to information produced by a
 8   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
 9   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced by
10   Non-Parties in connection with this litigation is protected by the remedies and relief
11   provided by this Order. Nothing in these provisions should be construed as
12   prohibiting a Non-Party from seeking additional protections.
13             (b) In the event that a Party is required, by a valid discovery request, to
14   produce a Non-Party’s confidential information in its possession, and the Party is
15   subject to an agreement with the Non-Party not to produce the Non-Party’s
16   confidential information, then the Party shall:
17                (1) promptly notify in writing the Requesting Party and the Non-Party
18   that some or all of the information requested is subject to a confidentiality
19   agreement with a Non-Party;
20                (2) promptly provide the Non-Party with a copy of the Stipulated
21   Protective Order in this Action, the relevant discovery request(s), and a reasonably
22   specific description of the information requested; and
23                (3) make the information requested available for inspection by the
24   Non-Party, if requested.
25             (c) If the Non-Party fails to seek a protective order from this court within
26   14 days of receiving the notice and accompanying information, the Receiving Party
27   may produce the Non-Party’s confidential information responsive to the discovery
28   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 1   not produce any information in its possession or control that is subject to the
 2   confidentiality agreement with the Non-Party before a determination by the court.
 3   Absent a court order to the contrary, the Non-Party shall bear the burden and
 4   expense of seeking protection in this court of its Protected Material.
 5   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 6         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 7   Protected Material to any person or in any circumstance not authorized under this
 8   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 9   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
10   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
11   persons to whom unauthorized disclosures were made of all the terms of this Order,
12   and (d) request such person or persons to execute the “Acknowledgment and
13   Agreement to Be Bound” that is attached hereto as Exhibit A.
14   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
15         PROTECTED MATERIAL
16         When a Producing Party gives notice to Receiving Parties that certain
17   inadvertently produced material is subject to a claim of privilege or other protection,
18   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
19   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
20   procedure may be established in an e-discovery order that provides for production
21   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
22   (e), insofar as the parties reach an agreement on the effect of disclosure of a
23   communication or information covered by the attorney-client privilege or work
24   product protection, the parties may incorporate their agreement in the stipulated
25   protective order submitted to the court.
26   12.   MISCELLANEOUS
27         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
28   person to seek its modification by the Court in the future.
 1         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 2   Protective Order, no Party waives any right it otherwise would have to object to
 3   disclosing or producing any information or item on any ground not addressed in this
 4   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 5   ground to use in evidence of any of the material covered by this Protective Order.
 6         12.3 Filing Protected Material. A Party that seeks to file under seal any
 7   Protected Material must comply with Local Civil Rule 79-5. Protected Material
 8   may only be filed under seal pursuant to a court order authorizing the sealing of the
 9   specific Protected Material at issue. If a Party’s request to file Protected Material
10   under seal is denied by the court, then the Receiving Party may file the information
11   in the public record unless otherwise instructed by the court.
12   13.   FINAL DISPOSITION
13         After the final disposition of this Action, as defined in paragraph 4, within 60
14   days of a written request by the Designating Party, each Receiving Party must return
15   all Protected Material to the Producing Party or destroy such material. As used in
16   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
17   summaries, and any other format reproducing or capturing any of the Protected
18   Material. Whether the Protected Material is returned or destroyed, the Receiving
19   Party must submit a written certification to the Producing Party (and, if not the same
20   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
21   (by category, where appropriate) all the Protected Material that was returned or
22   destroyed and (2) affirms that the Receiving Party has not retained any copies,
23   abstracts, compilations, summaries or any other format reproducing or capturing any
24   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
25   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
26   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
27   reports, attorney work product, and consultant and expert work product, even if such
28   materials contain Protected Material. Any such archival copies that contain or
 1   constitute Protected Material remain subject to this Protective Order as set forth in
 2   Section 4 (DURATION).
 3

 4                            [CONTINUED ON NEXT PAGE]
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 1   14.   VIOLATION
 2   Any violation of this Order may be punished by appropriate measures including,
 3   without limitation, contempt proceedings and/or monetary sanctions.
 4

 5         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6

 7
     Dated: December 14, 2018               Edward M. Anderson, Esq.
                                            Regina Yeh, Esq.
 8                                          ANDERSON YEH PC
 9

10                                      By: /s/ Edward M. Anderson
                                            Edward M. Anderson
11                                          Attorneys for Plaintiff HALEY CAMILLE
                                            FREEDMAN
12

13
     Dated: December 14, 2018               Amanda R. Washton
14                                          Zachary Page, members of
                                            CONKLE, KREMER & ENGEL, PLC
15

16
                                        By: /s/ Zachary Page
17                                          Zachary Page
                                            Attorneys for Defendants RICHARD
18                                          D’ALESSIO; NICOLAS GIBBS; BECKY
                                            TAHEL BORDO; and RYDE STUDIOS,
19                                          LLC
20

21         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
22

23

24   DATED: January 7, 2019
                                          _____________________________________
25                                        GAIL J. STANDISH
26                                        UNITED STATES DISTRICT JUDGE
27

28
 1                                         EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4   I, _____________________________ [print or type full name], of
 5   _________________ [print or type full address], declare under penalty of perjury
 6   that I have read in its entirety and understand the Stipulated Protective Order that
 7   was issued by the United States District Court for the Central District of California
 8   on [date] in the case of ___________ [insert formal name of the case and the
 9   number and initials assigned to it by the court]. I agree to comply with and to be
10   bound by all the terms of this Stipulated Protective Order and I understand and
11   acknowledge that failure to so comply could expose me to sanctions and punishment
12   in the nature of contempt. I solemnly promise that I will not disclose in any manner
13   any information or item that is subject to this Stipulated Protective Order to any
14   person or entity except in strict compliance with the provisions of this Order.
15   I further agree to submit to the jurisdiction of the United States District Court for the
16   Central District of California for enforcing the terms of this Stipulated Protective
17   Order, even if such enforcement proceedings occur after termination of this action.
18   I hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25

26   Printed name: _______________________________
27

28   Signature: __________________________________
